Citation Nr: 0844485	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-00 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington and in Montgomery, 
Alabama.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

In a January 2004 statement, the veteran asserts that he was 
diagnosed with asbestosis by Dr. Mc. at Peace Health Medical 
Group; Drs. F. and L. at St. John's Medical Center; and Dr. 
B. at Harborview Medical Center.  In both his January 2004 
statement and February 2006 hearing before the RO, the 
veteran asserts that Dr. B. identified the asbestos fiber in 
his lungs as fiber unique to the military.  The veteran 
contends that he has asbestosis as a result of exposure to 
asbestos aboard the USS Shenandoah during his active military 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The United States Court of Appeals for Veterans Claims 
observed that there has been no specific statutory guidance 
regarding claims for service connection for asbestos-related 
disabilities and the Secretary has not promulgated any 
regulations; however, there are some procedural guidelines.  
See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 
1988, VA issued a circular on asbestos-related disabilities 
that provided some guidelines for considering compensation 
claims based on asbestos exposure.  VA, Department of 
Veterans Benefits, Asbestos-Related Diseases, DVB Circular 
21-88-8 (May 11, 1988).  The guidelines were rescinded by the 
Director of the VA Compensation and Pension Service in 
September 1992 and added to the VA Adjudication Procedure 
Manual (M21-1MR).  As of September 2008, the guidelines are 
included in part IV, subpart ii, chapter 2, section C of the 
Manual.  (The provisions do not give rise to enforceable 
substantive rights and do not create a presumption of 
exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145-
46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002).)

The veteran's service medical records do not contain evidence 
relating to treatment for asbestosis or documentation of 
asbestos exposure.  The veteran was treated for pneumonia in 
the right lung in 1967, but his February 1968 separation 
examination was normal, and a chest x-ray taken at separation 
was also normal.

A review of post-service medical evidence reveals that the 
veteran has a long history of lung disorders.

The veteran's medical records from Peace Health Medical 
Center indicate:  in February 1986, Dr. J. diagnosed mild 
asthmatic bronchitis; in March 1993, Dr. P. diagnosed chronic 
allergic rhinitis; in January 1998, Dr. P. diagnosed 
bronchitis with pleurodynia; in June 1998, the veteran 
questioned Dr. P. about asbestos exposure and Dr. P. referred 
the veteran to Harborview Medical Center for further testing; 
in July 1998, Dr. P. asserted the veteran "does not have 
asbestosis," rather, Dr. P. diagnosed allergies and "mild 
reactive airways disease with some underlying COPD [chronic 
obstructive pulmonary disease] secondary to his smoking;" in 
February 2000, M.M., ARNP diagnosed asthma and noted a 
history of asbestos exposure; in July 2001 M.M., ARNP 
diagnosed COPD and noted a history of asbestos exposure; and 
in September 2003, M.M., ARNP noted the veteran's history of 
asbestos exposure and that the veteran requires ongoing CT 
scans.  No treatment or records from Dr. Mc. were included 
with the veteran's records; instead, Dr. Mc.'s office 
indicated the veteran had not been seen by Dr. Mc.  

The veteran's medical records from St. John's Medical Center 
indicate:  in May 1998, Dr. F. diagnosed obstructive lung 
disease "compatible with prior asbestos exposure;" in 
January 2000, Dr. E. diagnosed vague pleural plaques, but 
indicated there were no old films for comparison; in July 
2001, Dr. B. diagnosed a modest amount of pleural thickening 
that was unchanged from the last examination; in May 2003, 
Dr. O. diagnosed minimal pleural thickening but otherwise 
unremarkable; and in December 2003, Dr. A. diagnosed 
mild/moderate restrictive lung impairment and noted a history 
of asbestos exposure.

The veteran's medical records from Oregon Health Sciences 
University indicate:  in August 2001, Dr. A. noted the 
veteran had a history of asbestosis first discovered three to 
four years before; in September 2001, Dr. A. diagnosed 
asbestos-related pleural disease and subpleural bands 
compatible with mild asbestosis; and in November 2002, Dr. A. 
diagnosed numerous calcified and non-calcified pleural 
plaques with associated pleural-parenchymal bands in the 
lower lobes; however, no pleural effusions were evident and 
there was no change from the prior exam.

The veteran's entire medical records from Harborview Medical 
Center are not part of the claims file; however, the 
veteran's employment medical records do include a single-page 
letter from Dr. B. at Harborview releasing the veteran from 
certain responsibilities due to a "lung condition."  On 
remand, the agency of original jurisdiction (AOJ) should 
attempt to obtain a copy of all relevant medical records from 
Harborview Medical Center, as well as other identified 
medical facilities, with the assistance of the veteran.  See 
38 C.F.R. § 3.159(c)(1) (2008).

According to the VA Adjudication Procedure Manual, the most 
common diseases related to asbestos exposure are:  fibrosis, 
including interstitial pulmonary fibrosis or asbestosis; 
tumors; pleural effusions and fibrosis; pleural plaques; 
mesotheliomas of pleura and peritoneum; and cancer.  M21-1MR, 
Part IV, Subpart ii, ch. 2, sec. C.9.b (2008).  A clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Id. at 
C.9.e.

Although the post-service medical evidence is missing some 
diagnostic and treatment records, it is possible that the 
veteran suffers from an asbestosis-related lung condition.  
The post-service medical records contain various diagnoses of 
lung disorders-several entries indicate the veteran has 
asbestosis or pleural thickening, while others suggest the 
veteran has unrelated problems with his lungs.  On remand, a 
VA examiner should reconcile the inconsistencies and 
determine whether or not the veteran has asbestosis.

As noted above, the veteran asserts he developed asbestosis 
as a result of exposure to asbestos aboard the USS 
Shenandoah.  He maintains his duties as a storekeeper brought 
him into contact with products made with asbestos.  In his 
notice of disagreement, the veteran states that while 
stationed aboard the USS Shenandoah between 1965 and 1968, he 
handled gasket, brake, and bag materials made with different 
brands of asbestos, including Flexitallic, Armstrong, Kaylo, 
Ruberoid, Grefco, and Flintcote Fibrex.

When considering a claim for service connection for asbestos-
related diseases, VA must determine whether military records 
demonstrate asbestos exposure in service, and must assure 
that development is accomplished to determine whether there 
is also pre-service and/or post-service evidence of asbestos 
exposure.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.h 
(2008).  A determination must then be made as to the 
relationship between asbestos exposure and the claimed 
disease, keeping in mind information pertaining to latency 
and exposure.  Id.  According to the VA Adjudication 
Procedure Manual, the most common occupations involving 
exposure to asbestos are:  mining; milling; work in 
shipyards; insulation work; demolition of old buildings; 
carpentry and construction; manufacture and servicing of 
friction products, such as clutch facings and brake linings; 
and manufacture and installation of products such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Id. at C.9.f.  The Manual 
also notes high exposure to asbestos and a high prevalence of 
disease observed in insulation and shipyard workers, 
especially during World War II.  Id. at C.9.g.

The veteran's military occupational specialty of shopkeeper 
is not one that would typically place the veteran at risk of 
significant exposure to asbestos.  However, the Board 
recognizes the USS Shenandoah was launched in March 1945 and 
it is well known that asbestos was used extensively in 
military ship construction during World War II.  Thus, 
although the veteran did not have a high-risk occupation, it 
is possible he came into contact with materials containing 
asbestos.  Therefore, the Board finds it is plausible the 
veteran was exposed to asbestos while stationed aboard the 
USS Shenandoah, either through the materials he handled as 
part of his duties or through the construction materials of 
the ship.  The Board finds, when resolving doubt in the 
veteran's favor, it is at least as likely as not the veteran 
was exposed to asbestos while in service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition to in-service asbestos exposure, the evidence of 
record shows, in May 1998, the veteran filed an accident 
report with his post-service employer alleging exposure to 
asbestos at sometime during the 1970s from asbestos covered 
pipes.  In addition, during an examination at Peace Health 
Medical Center in May 1998, the veteran informed the examiner 
he had been exposed to asbestos sometime between 1970 and 
1978-after the veteran had been separated from active 
military service.

Although the veteran's long history of lung disorders is 
documented in the record, at no time has a medical 
professional opined on the issue of a nexus between any 
current asbestosis and the veteran's active military service.  
As mentioned above, the veteran twice asserts that Dr. B. at 
Harborview Medical Center identified asbestos fiber in the 
veteran's lungs as unique to the military.  Whether this can 
feasibly be done is not clear; however, as also mentioned 
above, the full treatment records from Harborview are not 
part of the record.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i).  A medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, the Board finds that further development is 
necessary to address the etiology of any asbestosis found on 
examination.  The Board will therefore remand the case to 
obtain a medical opinion regarding the medical probabilities 
any diagnosed asbestosis is attributable to military service.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
treatment providers not already 
identified who might possess evidence 
relevant to the claim of service 
connection for asbestosis.

2.  Request treatment records from 
Harborview Medical Center and any other 
medical facility identified by the 
veteran.  Obtain releases from the 
veteran as necessary.

3.  Schedule the veteran for a VA 
examination by a physician who has 
expertise in diseases of the lung.  
(Advise the veteran that failure to 
appear for an examination as requested, 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  The 
examiner should take a detailed history 
from the veteran, conduct an examination, 
and ensure that all tests necessary to 
determining whether the veteran has 
asbestosis are performed.  

In consideration of the examination 
results, the examiner should ascertain 
whether the veteran has asbestosis.  The 
examiner should discuss the etiology and 
the onset of any diagnosed asbestosis.  A 
history of all of the veteran's asbestos 
exposure, including pre-service, in-
service, and post-service exposure, 
should be detailed in full.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed asbestosis is related to 
the veteran's period of active military 
service (including the contended asbestos 
exposure aboard the USS Shenandoah).  The 
examiner should also indicate whether any 
diagnosed asbestosis is more likely than 
not of a post-service origin.  The 
examiner should comment on whether it is 
possible to ascertain that any asbestosis 
is attributable to a military source 
based on current findings, such as Dr. B. 
allegedly has done.  If the veteran is 
not found to have asbestosis, the 
examiner should explain why not and 
explain this conclusion in the context of 
other evidence showing asbestosis.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for asbestosis.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

